DETAILED ACTION
Status of Application
Claims 1-21 have been examined in this application. Claims 1 and 18 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 7/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 2/20/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0020081 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021, 9/01/2021, and 11/12/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 11-12, with respect to the 112(f) Interpretation have been fully considered. The term “traveling unit” invokes 112(f) and is interpreted according to the cited sections in Applicant’s response (PG-PUB paragraph number cited below. The specification disclose a motor for the travelling unit). The Office respectfully disagrees that phrase “controller configured to: rotate the section area” does not invoke 112(f). The term invokes because it is used like a generic placeholder and is followed by functional language. The “controller” could be an actuator (as actuators rotate parts of roots) or an electronic controller/processor, and is therefore used as a generic placeholder for the means which performs the functional language. The specification states that it is an electronic controller and is, therefore, interpreted as such.
Applicant’s arguments, see p. 13, filed 7/19/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maeda et al. (JP 2010235080A).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a traveling unit configured to move” and “a controller configured to rotate the detection area” in Claim 1. Support for the “traveling unit” is presented in [0110] (a motor). Support for “a controller” is in [0348] (a computer) and support for the special programming is in [0212-0216].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro (JP 2010015194 – NPL Translation used for citation) in view of Maeda et al. (JP 2010235080A – Citations use translation at end of JP document).
As per Claim 1, Kunihiro discloses a mobile robot, comprising: 	a main body ([0030]; Fig. 1); 	a traveling unit configured to move or rotate the main body ([0031]; Fig. 1); 	a sensor configured to detect a following target in a detection area spanning a predetermined angle with respect to a front of the main body ([0031]; Fig. 1; See also Figs. 7-10 for the predetermined angle of the sensor); and 	a controller configured to rotate the detection area when a following target detected within the detection area moves out of the detection area ([0069]; Fig. 11c; When the following target 101 is obscured by objects 102, the robot moves to a side road such that it can reestablish a view with the following target. The image shows a turning maneuver).Kunihiro does not disclose that the following target is another mobile robot (Kunihiro discloses that the tracked object is a person.)	However, Eidmohammadi et al. teaches that it was old and well-known for a robot to follow another robot (At least Abstract and Fig. 1).		One of ordinary skill in the art would have recognized that applying the known technique of Eidmohammadi et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Eidmohammadi et al. to the teaching of Kunihiro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying the following of a robot to Kunihiro, which already is required to follow a generic following target, which may be a human, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more applications of a following robot.	Kunihiro does not disclose: 	(a) does not disclose that the following target is another mobile robot; and 	(b) determine a plurality of sequential positions of the other mobile robot within the detection area according to a lapse of time, in response to the movement of the other mobile robot; 	control the main body to travel corresponding to a traveling path of the other mobile robot via a plurality of points corresponding to the plurality of sequential positions; and 	delete information related to at least one point of the plurality of points when the main body travels to another point of the plurality of points via the at least one point.Maeda et al. teaches (a) (At least Abstract. Entire document is drawn to a robot following a second robot) and (b) ([0015, 0016, 0073, 0086] The location and speed of the preceding vehicle is stored and used by following vehicle. However, where the speed of the following vehicle is above/below a threshold, a point along the sequence changes – either picks a point closer in sequence or farther away. Moreover, the speed of the preceding vehicle at each point is determined and used by the following vehicle if appropriate. Ignoring a point in the sequence and calculating a turning speed that is different from the originally saved speed of the preceding vehicle reads on deleting information related to at least one point of the plurality of points when the main body travels to another point of the plurality of points, because information regarding a point is eliminated/cancelled (i.e. deleted) from the operation of the following vehicle).	One of ordinary skill in the art would have recognized that applying the known technique of Maeda et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maeda et al. to the teaching of Kunihiro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying the following of a robot to Kunihiro, which already is required to follow a generic following target, which may be a human, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more applications of a following robot.	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunihiro to provide the aforementioned limitations taught by Maeda et al. with the motivation of improving turning operations in tight places.

As per Claim 2, Kunihiro discloses the robot of claim 1, wherein when the other mobile robot (Combination with Eidmohammadi et al. in Claim 1 teaches the other mobile robot. This applies for all dependent claims reciting the other mobile robot) moves out of the detection area, the controller is configured to rotate the detection area so that the other mobile robot is repositioned in the detection area ([0069]; Fig. 11c).

As per Claim 3, Kunihiro discloses the robot of claim 1, wherein the controller is configured to determine, using the sensor, a direction in which the other mobile robot moves out of the detection area, and rotate the detection area in a direction corresponding to the determined direction ([0069]; Fig. 11c; It is obvious in Kunihiro that the location with respect to the robot (i.e. direction) of the following target is used in re-establishing visual contact with the tracked object. The motivation would be to continue tracking the object as disclosed in Fig. 11c).
As per Claim 4, Kunihiro discloses the robot of claim 1, wherein the controller is configured to rotate the detection area in a left direction when the other mobile robot moves out of the detection area in the left direction, and rotate the detection area in a right direction when the another mobile robot moves out of the detection area in the right direction (Fig. 11c; The following target moves out of the left side sensor range because of the object. The robot moves to the left as a result). 
As per Claim 5, Kunihiro discloses the robot of claim 1, wherein the controller is configured to control the wheel to move the main body toward the other mobile robot detected within the detection area (following the following object reads on the limitation).

As per Claim 6, Kunihiro discloses the robot of claim 1, wherein the controller is configured to cause the main body to travel corresponding to a traveling path of the other mobile robot detected within the detection area (following the following object reads on the limitation).

As per Claim 7, Kunihiro discloses the robot of claim 1, wherein the controller is configured to determine at least one point corresponding to a position of the other mobile robot detected within the detection area, and controls the traveling unit to move the main body to the determined at least one point ([0046]).

As per Claim 9, Kunihiro discloses the robot of claim 1, wherein the controller is configured to move the main body to a position of the other mobile robot within the detection area, stop the movement of the main body to rotate the detection area so that the other mobile robot is detected within the detection area again when it is detected that the another mobile robot moves out of the detection area during the movement, and stop the rotation of the detection area to restart the movement of the main body when the other mobile robot is sensed within the detection area again due to the rotation ([0081-0084] and Fig. 11c).

As per Claim 10, Kunihiro discloses the robot of claim 1, wherein the controller is configured to determine a first point corresponding to a position of the another mobile robot detected within the detection area while the main body faces a first direction, rotate the detection area so that the other mobile robot is detected within the detection area again when the other mobile robot moves out of the detection area, determine a second point corresponding to a position of the other mobile robot detected within the detection area while the main body faces a second direction due to the rotation, and stop the rotation and then control the main body to travel sequentially via the first point and the second point when a preset condition is satisfied (Reads on Fig. 11c; Tracking the following target initially reads on the first point. When the following target is lost, host robot rotates and finds the following target while facing a new direction, and then follows the robot when it is re-found. Being able to detect and follow the following target is satisfying a preset condition).

As per Claim 11, Kunihiro discloses the robot of claim 10, wherein the preset condition includes at least one of a case where a distance between the main body and the other mobile robot is a predetermined distance or more ([0105]; Finding the following target within the predetermined distance of the sensor), and a case where a traveling distance by which the main body has to travel sequentially via the first point and the second point is a predetermined distance or more ([0063] There is a reachable range for the robot; therefore, being equal to the reachable range reads on the limitation).

As per Claim 12, Kunihiro discloses the robot of claim 10, wherein the controller is configured to rotate the main body to face the first direction, and control the main body to travel sequentially via the first point and the second point when the preset condition is satisfied while the main body faces the second direction (This reads on a situation in other figures where the second point and first point cause the body to rotate in the same direction).

As per Claim 13, Kunihiro discloses the robot of claim 1, further comprising wherein the controller transmits to the another mobile robot a control signal for stopping the movement of the another mobile robot through the communication unit, in response to an entrance into a state where a preset condition is satisfied ([0096-0099]; The stopping algorithm of Kunihiro is combined with the two robots and their communication. In Kunihiro the robot communicates with a human; combined with Eidmohammadi et al. results in that communication over the robots’ communication means).	Kunihiro does not disclose a communication unit to perform communication with the another mobile robotEidmohammadi et al. teaches the aforementioned limitation ([0008] and Fig. 4. Slave robot following a master robot. Master robot has control commands. Fig. 4 shows that the commands include sharp turns which would result in a stopping movement).	The motivation to combine Eidmohammadi et al. with Kunihiro was provided in the rejection of Claim 1.

As per Claim 14, Kunihiro does not disclose the robot of claim 13, wherein the preset condition includes at least one of a case where a distance between the main body and the another mobile robot is a predetermined distance or more, and a case where a traveling distance by which the main body has to travel along a traveling path of the another mobile robot is a predetermined distance or more ([0096-0099]; The stopping algorithm of Kunihiro is combined with the two robots and their communication. In Kunihiro the robot communicates with a human; combined with Eidmohammadi et al. results in that communication over the robots’ communication means).

As per Claim 15, Kunihiro discloses the robot of claim 13, wherein the controller transmits to the another mobile robot a control signal for restarting the movement of the another mobile robot through the communication unit, in response to an entrance into a state where the preset condition is not satisfied from the state where the preset condition is satisfied (See 112(b). Asking the human to stop and retrieve is a form of asking the movement to be restarted. In Kunihiro the robot communicates with a human; combined with Eidmohammadi et al. results in that communication over the robots’ communication means).

As per Claim 16, Kunihiro discloses the robot of claim 1, further comprising a transceiver configured to perform communication with the another mobile robot, wherein the controller is ([0096-0099]; The stopping algorithm of Kunihiro is combined with the two robots and their communication. In Kunihiro the robot communicates with a human; combined with Eidmohammadi et al. results in that communication over the robots’ communication means).
As per Claim 17, Kunihiro discloses the robot of claim 16, wherein the controller is configured to transmit to the other mobile robot a control signal for restarting the movement of the other mobile robot through the transceiver when the another mobile robot is detected within the detection area again due to the rotation of the detection area after the other mobile robot has moved out of the detection area ([0069]; Informing the following target that following is restarting In Kunihiro the robot communicates with a human; combined with Eidmohammadi et al. results in that communication over the robots’ communication mean).

As per Claim 18, Kunihiro discloses a method for controlling a mobile robot, the method comprising: 	detecting another following target within a detection area spanning a preset angle with respect to the front of a main body ([0031]; Fig. 1; See also Figs. 7-10 for the predetermined angle of the sensor); and 	rotating the detection area when the other mobile robot detected within the detection area moves out of the detection area ([0069]; Fig. 11c; When the following target 101 is obscured by objects 102, the robot moves to a side road such that it can reestablish a view with the following target. The image shows a turning maneuver).Kunihiro does not disclose: 	(a) does not disclose that the following target is another mobile robot; and 	(b) determine a plurality of sequential positions of the other mobile robot within the detection area according to a lapse of time, in response to the movement of the other mobile robot; 	control the main body to travel corresponding to a traveling path of the other mobile robot via a plurality of points corresponding to the plurality of sequential positions; and 	delete information related to at least one point of the plurality of points when the main body travels to another point of the plurality of points via the at least one point.	However, Maeda et al. teaches (a) (At least Abstract. Entire document is drawn to a robot following a second robot) and (b) ([0015, 0016, 0073, 0086] The location and speed of the preceding vehicle is stored and used by following vehicle. However, where the speed of the following vehicle is above/below a threshold, a point along the sequence changes – either picks a point closer in sequence or farther away. Moreover, the speed of the preceding vehicle at each point is determined and used by the following vehicle if appropriate. Ignoring a point in the sequence and calculating a turning speed that is different from the originally saved speed of the preceding vehicle reads on deleting information related to at least one point of the plurality of points when the main body travels to another point of the plurality of points, because information regarding a point is eliminated/cancelled (i.e. deleted) from the operation of the following vehicle).	One of ordinary skill in the art would have recognized that applying the known technique of Maeda et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maeda et al. to the teaching of Kunihiro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, Kunihiro, which already is required to follow a generic following target, which may be a human, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more applications of a following robot.	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunihiro to provide the aforementioned limitations taught by Maeda et al. with the motivation of improving turning operations in tight places.

As per Claim 19, Kunihiro discloses the robot of claim 1, wherein the controller is configured to control the traveling unit to rotate the detection area when the other mobile robot detected within the detection area moves out of the detection area ([0069; Fig. 11c).

As per Claim 20, Kunihiro discloses the robot of claim 1, wherein the controller is configured to rotate the main body to rotate the detection area when the other mobile robot detected within the detection area moves out of the detection area ([0069; Fig. 11c).

As per Claim 21, Kunihiro discloses the method of claim 18, wherein rotating the detection area further comprises rotating the main body ([0069; Figs. 1 and 11c).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro (JP 2010015194 – NPL Translation used for citation) in view of Maeda et al. (JP 2010235080A – Citations use translation at end of JP document) further in view of Abramson (US 10,315,306 B2).
As per Claim 8, Kunihiro does not disclose the robot of claim 1, wherein the controller is configured to determine a plurality of positions of the other mobile robot within the detection area in a Abramson teaches the aforementioned technique (22:59-23:67; Fig. 12; Tracking the marker at a position a short time before the currently detected position. Examiner’s note: only the tracking algorithm of Kunihiro is being modified; that another mobile robot is taught by Eidmohammadi et al. is merely modifying the source of the tracked object, not the technique of following).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunihiro to provide the aforementioned limitations taught by Abramson with the motivation of improving the ability to detect the following target.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
can be found in the attached form 892. The listed prior art is drawn to autonomous vehicles/robots and their following/tracking algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619